UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
____________________________________

SOMADISHAH SHANNON

                     Plaintiff,            1:16-cv-06796 MAT
         -v-                                DECISION AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner OF Social Security,

                  Defendant.
____________________________________

                             INTRODUCTION

      Somadishah Shannon (“Plaintiff”), represented by counsel,

brings this action under Titles II and XVI of the Social Security

Act (“the Act”), seeking review of the final decision of the Acting

Commissioner of Social Security (“the Commissioner” or “Defendant”)

denying her applications for Disability Insurance Benefits (“DIB”)

and   Supplemental    Security    Income    (“SSI”).   The   Court   has

jurisdiction over the matter pursuant to 42 U.S.C. §§ 405(g),

1383(c). Presently before the Court are the parties’ competing

motions for judgment on the pleadings pursuant to Rule 12(c) of the

Federal Rules of Civil Procedure. For the reasons set forth below,

Plaintiff’s motion is denied and Defendant’s motion is granted.

                         PROCEDURAL BACKGROUND

      On March 27, 2012, Plaintiff protectively filed applications

for DIB and SSI, alleging disability as of June 1, 2009 due to

spinal disease, depression, arthritis in her feet and hands, and

dental problems. Administrative Transcript (“T.”) 293, 305. The

claims were initially denied on July 16, 2012. T. 140-46. At
Plaintiff’s request, a hearing was conducted on December 16, 2013,

in Rochester, New York by administrative law judge (“ALJ”) John

Costello, with Plaintiff appearing with her attorney. A vocational

expert also testified. T. 76-108. The ALJ issued an unfavorable

decision on January 29, 2014. T. 118-130. Plaintiff appealed the

decision to the Appeals Council (“AC”), which remanded the case on

March 27, 2015 for further development. T. 135-38. A new hearing

was held on November 16, 2015 in Rochester, New York, by ALJ John

Costello. T. 38-75. Plaintiff appeared with her attorney and

testified. An impartial VE also testified. Id.

     The ALJ issued an unfavorable decision on January 21, 2016.

T. 14-30. On October 28, 2016, the AC denied Plaintiff’s timely

request for review, making the ALJ’s decision the final decision of

the Commissioner. T. 1-6. This action followed.

                           THE ALJ’S DECISION

     The   ALJ   applied     the   five-step    sequential   evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. §§ 404.1520(a) and 416.920(a). Initially, the ALJ

found Plaintiff met the status requirements of the Act through

June 30, 2013. T. 20.

     At step one of the sequential evaluation, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since

June 1, 2009, the alleged onset date. T. 20.




                                    2
      At   step   two,   the   ALJ    determined   that     Plaintiff    had   the

following “severe” impairments: lumbar stenosis and mild disc

disease; arthritis, feet; tendonitis, wrists; depression; anxiety;

and obesity. Id. The ALJ also noted that Plaintiff alleged she has

gastritis. However, the ALJ found there was no evidence in the

record indicating gastritis caused more than a minimal limitation

in    Plaintiff’s    ability     to    perform     basic     work   activities.

Accordingly, the ALJ found Plaintiff’s gastritis to be non-severe.

Id.

      At step three, the ALJ found that Plaintiff’s impairments did

not singularly or in combination meet or medically equal the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. Id. 20.

      Before proceeding to step four, the ALJ found that Plaintiff

retained the residual functional capacity (“RFC”) to perform light

work as defined in 20 C.F.R. § 404.1567(b) and 416.967(b), with the

following    additional    limitations:     able    to     engage   in   frequent

fingering; limited to performing simple, routine tasks; and limited

to working primarily alone, with only occasional supervision,

because of difficulty handling stress and working with others.

T. 22.

      At step four, the ALJ concluded that Plaintiff was unable to

perform any past relevant work. T. 28. At step five, the ALJ relied

on the VE’s testimony to find that, taking into account Plaintiff’s


                                        3
age, education, work experience, and RFC, there are unskilled jobs

existing in the national economy Plaintiff is able to perform,

including the representative occupations of housekeeping/cleaner

and mail clerk. T. 29. The ALJ accordingly found that Plaintiff was

not disabled as defined in the Act. T. 30.

                                    SCOPE OF REVIEW

         A     district    court       may    set     aside    the    Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error.                   42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence

as   a       reasonable   mind   might       accept   as   adequate    to     support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation           omitted).   The    reviewing      court    nevertheless         must

scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

review         for    substantial      evidence       does    not     apply     to   the

Commissioner’s conclusions of law.”                   Byam v. Barnhart, 336 F.3d


                                              4
172, 179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109,

112 (2d Cir. 1984)).

                               DISCUSSION

     Plaintiff contends that remand is warranted for the following

reasons: (1) the ALJ erred by failing to incorporate difficulties

in maintaining attendance in the hypothetical to the VE or in the

RFC finding; (2) the ALJ erred by not analyzing the opinion of

Dr. Kevin Zhao under the treating physician rule; (3) the ALJ

impermissibly cherry picked the opinions of Dr. Robbyn Upham and

Dr. Karl Eurenius, specifically leaving out any limitation in the

ability to reach from the RFC finding; and (4) the ALJ erred by

failing to ask the VE about limitations in walking, standing,

sitting, pushing, pulling, lifting, and carrying. For the reasons

discussed below, the Court finds Plaintiff’s arguments without

merit and affirms the Commissioner’s final determination.

I.   The Omission of Difficulties Maintaining Attendance in the
     Hypothetical and RFC Finding was Not Error.

     Plaintiff argues the ALJ committed legal error because he did

not include difficulty maintaining attendance in a hypothetical

presented to the VE at the hearing or in his final RFC finding. For

the reasons discussed below, the Court finds that the ALJ provided

acceptable justification for declining to adopt Plaintiff’s alleged

difficulties in maintaining attendance.

     The record in this case contains several medical opinions that

include   limitations   on   maintaining    a   regular   schedule   and/or

                                   5
attendance. Specifically, consultative examiner Dr. Kavitha Finnity

opined   Plaintiff     “is   unable    to   maintain    a   regular   schedule”

(T. 636); non-examining state agency review psychiatrist Dr. R.

Nobel    noted   Dr.   Finnity’s      opinion   and    opined   Plaintiff   was

moderately limited in her ability to perform activities within a

schedule, maintain regular attendance, and be punctual within

customary tolerances (T. 652); and licensed mental health counselor

(“LMHC”) Rose Marshall, mental health counselor (“MHC”) Karyn

Socci, and licensed medical social worker (“LMSW”) Meghan Stich

each opined Plaintiff had moderate limitations regularly attending

to a routine and maintaining a schedule (T. 372, 376, 901).

     In his decision, the ALJ summarized each of the opinions noted

above and included specific reference to the portions of the

opinions pertaining to Plaintiff’s ability to maintain a schedule.

See T. 25-27. However, the ALJ chose to give all five of these

opinions limited weight and properly explained his reasoning for

the weight he accorded to each opinion. In particular, he noted

that portions of Dr. Finnity’s opinion were inconsistent with

Plaintiff’s daily activities, including her ability to care for her

children and maintain a partner relationship. T. 26. With respect

to Dr. Nobel’s opinion, although Dr. Nobel opined Plaintiff would

be moderately limited in her ability to maintain regular attendance

and be punctual within normal tolerances, the ALJ noted Dr. Nobel

had also specifically opined Plaintiff was capable of performing



                                        6
simple to semi-skilled work on a sustained basis. Id. The ALJ

further noted that LMHC Marshall had only been treating Plaintiff

for two weeks and seen Plaintiff just twice before issuing her

opinion (T. 25), and that both MHC Socci and LMSW Stich’s opinions

were inconsistent with their reports that Plaintiff had relatively

normal functioning (T. 26-27).

     Plaintiff   contends   that   the   ALJ   erred   in   rejecting   the

portions of these opinions related to ability to maintain a regular

schedule. The Court disagrees.

     As a threshold matter, the Court notes that Plaintiff has

failed to demonstrate that the moderate limitations in the ability

to maintain a schedule suggested by the above-listed sources are

inconsistent with the assessed RFC. There is significant case law

indicating that the ALJ’s limitation of Plaintiff to “simple,

routine tasks” and “working primarily alone, with only occasional

supervision” accounts for her limitations for performing activities

within a schedule and maintaining regular attendance. See, e.g.,

Lowry v. Comm’r of Soc. Sec., No. 115CV1553GTSWBC, 2017 WL 1290685,

at *4 (N.D.N.Y. Mar. 16, 2017), report and recommendation adopted,

2017 WL 1291760 (N.D.N.Y. Apr. 6, 2017) (moderate limitations in

the ability to maintain concentration or a regular schedule or to

deal with stress do not prevent a claimant from performing simple,

routine work); Landers v. Colvin, No. 14-CV-1090S, 2016 WL 1211283,

at *4 (W.D.N.Y. Mar. 29, 2016) (limitation to “‘simple, repetitive,


                                   7
and routine tasks’ account[ed] for [p]laintiff’s limitations [in]

maintaining attention and concentration, performing activities

within a schedule, and maintaining regular attendance”); Sipe v.

Astrue,   873   F.     Supp.   2d   471,       481    (N.D.N.Y.    2012)   (moderate

limitations     in      “relating     to        instructions,        concentration,

attendance”     were    consistent     with          unskilled    work).   Moreover,

Dr. Nobel expressly opined that Plaintiff was capable of performing

simple to semi-skilled work on a sustained basis, despite her

moderate attendance difficulties. Accordingly, the Court finds that

the ALJ’s RFC finding accounts for Plaintiff’s moderate limitations

in maintaining a schedule.

     Even assuming that the ALJ did in fact reject the portions of

the previously discussed opinions regarding Plaintiff’s attendance

difficulties, the Court would still find no error. With respect to

Dr. Finnity and Dr. Nobel’s opinions, an ALJ has discretion to

weigh the opinions of consultative examiners and attribute the

appropriate weight based on his or her review of the entire record.

See Burnette v. Colvin, 564 F. App’x 605, 605 (2d Cir. 2014)

(finding that the ALJ properly exercised his discretion in giving

little weight to the consultative examiner’s opinion, as it was

inconsistent with the record as a whole). Furthermore, the ALJ may

properly discount a medical opinion where it is inconsistent with

the claimant’s own testimony regarding her “daily functioning.”

Domm v. Colvin, 579 F. App’x 27, 28 (2d. Cir. 2014). Here, the


                                           8
ALJ’s finding that Plaintiff’s activities were inconsistent with

limitations   for    maintaining     a      schedule         was   reasonable       and

consistent with the evidence of record. Specifically, the ALJ noted

Plaintiff’s ability to care for her five children and maintain a

partner   relationship,     as   well       as    displaying       overall    normal

functioning   to    her   treating   sources.          See   T.    26-27.    The   ALJ

therefore   appropriately     explained          his   opinion     to   credit     only

portions of Dr. Finnity and Dr. Nobel’s opinions.

     With regard to the opinions of Plaintiff’s mental health

counselors, the Court notes that mental health counselors are “not

an acceptable treating source as defined by the Commissioner.”

Esteves v. Barnhart, 492 F. Supp. 2d 275, 281 (W.D.N.Y. 2007). An

ALJ may reject the opinion of a mental health counselor where it is

inconsistent with the other evidence of record. See Bulavinetz v.

Astrue, 663 F. Supp. 2d 208, 212 (W.D.N.Y. 2009).

     Here, and as the ALJ noted in his decision, MHC Socci’s

assessment was internally inconsistent in finding Plaintiff had

normal functioning in four of the six areas of functioning and

moderate limitations in only two areas of functioning, yet would be

unable to work for three months. T. 27. Likewise, the ALJ found

LMSW Stich’s opinion that Plaintiff would be unable to work for

six months inconsistent with her report that Plaintiff had normal

functioning and the ability to understand simple instructions,

perform simple and complex tasks independently, and maintain basic


                                        9
standards of hygiene and grooming. Id. These explanations are

consistent     with   the   record   and      adequately      support      the   ALJ’s

decision to afford the opinions in question only limited weight.

See Kelsey v. Comm’r of Soc. Sec., 335 F. Supp. 3d 414 (W.D.N.Y.

2018) (“It is an appropriate exercise of discretion for an ALJ to

afford little weight to a medical opinion that is internally

inconsistent.”). Accordingly, the Court finds that, to the extent

the ALJ decided to omit any limitation in maintaining a schedule

from the hypotheticals to the VE and the ultimate RFC finding, it

was a permissible exercise of discretion.

II.   Evaluation of Dr. Kevin Zhao’s Medical Opinion

      Plaintiff’s second argument is that the ALJ failed to properly

evaluate the medical opinion of Plaintiff’s treating physician,

Dr. Zhao. Specifically, Plaintiff contends the ALJ committed legal

error by failing to assess Dr. Zhao’s opinion under the treating

physician rule. For the reasons discussed below, the Court finds

the ALJ’s failure to acknowledge that Dr. Zhao was a treating

physician harmless.

      In April 2009, prior to Plaintiff’s alleged onset date of

June 1, 2009, Dr. Zhao completed a physical assessment of Plaintiff

for the Monroe County Department of Human Services. T. 656-59.

Using   the    check-the-box     form,    Dr.       Zhao   opined   Plaintiff     was

moderately limited in her ability to walk, stand, sit, push, pull,

bend,   see,    hear,   speak,    lift,       and    carry.   T.    657.    However,


                                         10
Dr.   Zhao’s   contemporary   physical   examination    of     Plaintiff

demonstrated normal results in all areas except for Plaintiff’s

squat, which   Dr.   Zhao noted   was abnormal   due   to    Plaintiff’s

“passive pain.” T. 658. The Court notes that Dr. Zhao signed the

form “Kevin Zhao” with no indication of his medical credentials or

Plaintiff’s treating relationship with him. T. 657.

      In his decision, the ALJ gave little weight to Dr. Zhao’s

opinion that Plaintiff would be moderately limited in all areas of

functioning, including seeing, hearing, and speaking. T. 25. The

ALJ noted that the assessment did not indicate whether Dr. Zhao was

an acceptable medical source or what his treatment relationship

with Plaintiff was. Id. He further reasoned the opinion was general

and vague in its assessment of limitations, and that the record as

a whole, including Plaintiff’s own assertions, gave no support to

the finding Plaintiff was limited in her ability to see, hear, or

speak. Id.

      Pursuant to the regulations applicable to Plaintiff’s claim,

an ALJ is required to give controlling weight to the opinion of a

treating physician so long as it is “well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in [the] case

record.” 20 C.F.R. § 404.1527(c)(2). However, the Second Circuit

has repeatedly held that it is permissible for an ALJ to give less

than controlling weight to a treating physician’s opinion he or she


                                  11
finds   does    not    meet     this    standard,      provided     he     or     she

“comprehensively set[s] forth [his or her] reasons for the weight

assigned to a treating physician’s opinion.” Burgess v. Astrue, 537

F.3d 117, 129 (2d Cir. 2008) (quoting Halloran v. Barnhart, 362

F.3d 28, 33 (2d Cir. 2004); see 20 C.F.R. § 404.1527(c)(2) (stating

the   agency   “will   always    give    good      reasons   in   our    notice    of

determination    or    decision    for       the   weight    we   give    to    [the

claimant’s] treating source’s opinion”).

      Here, it does appear from the record that Dr. Zhao was a

treating physician and that the ALJ erred by not assessing his

opinion under the treating physician rule. However, the Court finds

that this error was harmless, because the ALJ thoroughly discussed

and assessed Dr. Zhao’s opinion. See Ortiz v. Colvin, 298 F. Supp.

3d 581, 591 (W.D.N.Y. 2018) (misattribution of treating source

opinion was harmless error where the ALJ’s “evaluation of that

opinion would not have changed had he credited the opinion” to the

correct source). The ALJ set forth several legitimate reasons for

giving little weight to Dr. Zhao’s opinion, which predated the

alleged onset date. Specifically, the ALJ noted Dr. Zhao’s opinion

was conclusory and did not provide detailed medical explanations

for the limitations in the assessment. T. 25. Furthermore, the ALJ

correctly noted that the medical evidence of record does not

support Dr. Zhao’s opinion that Plaintiff has limitations with her

ability to see, hear, or speak, particularly in light of the fact


                                        12
that    Dr.   Zhao’s      own   examination     of   Plaintiff   revealed   no

difficulties in these areas. Id. These are appropriate reasons for

affording less than controlling weight to the opinion of a treating

physician. See, e.g., Gigliotti v. Berryhill, No. 3:17-CV-00028

(MPS), 2018 WL 354597, at *11 (D. Conn. Jan. 10, 2018) (holding

that an ALJ may afford a treating physician’s opinion less than

controlling weight where it fails to provide useful information in

assessing Plaintiff’s functional limitations); Bulavinetz, 663

F. Supp. 2d at 211 (finding that the ALJ appropriately rejected the

opinion of a treating physician where it was unsupported by medical

evidence in the record). The ALJ adequately supported his weighing

of Dr. Zhao’s opinion with “good reasons,” as required by the

treating      physician     rule.   See    20   C.F.R.   §   404.1527(c)(2).

Accordingly, the ALJ’s error of not recognizing Dr. Zhao as a

treating source was harmless.

III. Evaluation of the Medical Opinions of Dr. Robbyn Upham and
     Dr. Karl Eurenius

       Plaintiff next argues the ALJ impermissibly cherry picked the

opinions of Dr. Upham and Dr. Eurenius by excluding limitations on

reaching from the RFC. For the reasons set forth below, the Court

finds this argument without merit.

       Dr. Upham completed a physical assessment of the Plaintiff for

the Monroe County Department of Human Services on September 20,

2011. T. 362-65. In the assessment, Dr. Upham opined Plaintiff was

able to work with reasonable accommodations for thirty hours per

                                      13
week. T. 362. Plaintiff had normal findings in all areas of her

physical examination. T. 363. Dr. Upham opined Plaintiff should be

able to sit in a calm work environment and should avoid standing

all day and working in a high stress environment. T. 364. Dr. Upham

further opined Plaintiff had no limitations for sitting, and was

moderately limited in her ability to walk, stand, push, pull, bend,

see, hear, speak, lift, and carry. T. 365.

     In his decision, the ALJ gave “significant weight to most of

Dr. Upham’s opinion.” T. 24. However, he noted he did not find any

support in the record for Dr. Upham’s opinion Plaintiff would be

able to work thirty hours instead of forty hours. Id. Indeed,

despite the fact that the form requested that an explanation be

provided for any opinion that an individual was able to work for

less than forty hours, Dr. Upham left that portion of the form

blank.   See T. 362. Furthermore, as the ALJ noted, Dr. Upham found

no cause to refer Plaintiff to a rheumatologist, as Plaintiff had

requested, and instead referred Plaintiff to counseling. See T. 27

referring to T. 694-95. The ALJ also noted that Dr. Upham had

diagnosed Plaintiff with benign lower back pain and ankle pain,

most likely due to excess weight causing increased stress on her

joints. Dr. Upham encouraged Plaintiff to quit smoking, change her

diet, and exercise. See T. 24 referring to T. 623-24.

     On June 24, 2012, Plaintiff was examined by consultative

examiner, Dr. Karl Eurenius. T. 629-633. Upon physical examination,


                                 14
Plaintiff appeared in no acute distress. She walked slowly and

appeared to limp on both feet. T. 631. Plaintiff had difficulty

standing on her toes due to pain and was able to squat three-

fourths of full due to back pain. Id. Otherwise, Plaintiff’s stance

was normal and she needed no help changing, getting on or off the

examination table, or rising from her chair. Id. Plaintiff had

sixty degrees of flexion of the lumbar spine and a straight leg

raising test was positive at forty-five degrees on both sides. Id.

Plaintiff had full range of motion of her elbows, forearms, and

wrists, though she had decreased grip in her right wrist. T. 632.

Plaintiff complained of bilateral pain in her shoulders, but was

able to elevate them approximately one hundred ten degrees. Id. She

had full range of motion in her hips, knees, and ankles on both

sides. Id.

     Dr. Eurenius opined Plaintiff had some limitations in reaching

and handling objects with her dominant right hand due to pain in

her right wrist and forearm. T. 633. He further opined Plaintiff

had some limitations in prolonged walking and climbing stairs due

to pain in her feet and may have mild difficulty lifting and

carrying due to back pain secondary to arthritis. Id.

     In   his   decision,   the   ALJ   gave   Dr.   Eurenius’   opinion

significant weight, noting it was generally supported by the

medical evidence of record showing Plaintiff has some subjective

symptoms of pain with very little evidence to explain the pain.


                                   15
T. 25. However, the ALJ specifically gave little weight to the

portion     of     the   opinion    that     Plaintiff      would   have    difficulty

reaching, noting there was no evidence to support that finding. Id.

       The Court finds no error in the ALJ’s consideration of the

opinions of Dr. Upham and Dr. Eurenius. As noted above, an ALJ is

permitted to discount portions of a consultative examiner’s opinion

where it is not supported by the medical evidence of record. See

Christina v. Colvin, 594 F. App’x 32, 33 (2d Cir. 2015) (ALJ did

not commit reversible error “by dismissing a portion of the opinion

of [the] consultative examiner”). Moreover, even with respect to a

treating physician such as Dr. Upham, the ALJ need not adopt those

portions of the opinion that are inconsistent with the medical

evidence      of     record.      See     Davis    v.     Comm’r    of     Soc.    Sec.,

No. 2:17-CV-54-JMC, 2018 WL 1061449, at *8 (D. Vt. Feb. 26, 2018)

(ALJ properly adopted portions of treating physicians’ opinions

that   were      consistent      with     the    other    medical   evidence,      while

rejecting those that were not).

       In   this    case,   the     ALJ    set    forth    legitimate      reasons     for

declining to adopt certain aspects of Dr. Upham and Dr. Eurenius’

opinions, identifying those specific portions of the opinions that

were not      supported     by     medical      evidence.    With   respect       to   the

specific issue of reaching, the Court notes in particular that

Dr. Upham’s physical examination of Plaintiff completed the same

day she issued her opinion showed that Plaintiff’s musculoskeletal


                                            16
system, extremities, and hands were all normal. T. 353, 365. The

ALJ’s incorporation         of   only    those    portions      of   Dr.   Upham   and

Dr. Eurenius’ opinions that were supported by the medical record

was appropriate and is not a basis for remand.

IV.   The ALJ’s Hypotheticals to the VE were Appropriate

      Plaintiff’s final argument is that the ALJ erred when he

failed     to   ask   the   VE   about   all     the   limitations     included    in

Dr. Upham’s medical opinion. Specifically, Plaintiff contends the

ALJ was required to include limitations to walking, standing,

sitting, pushing, pulling, lifting, and carrying in his questions

to the VE at the hearing, or, in the alternative, explain in his

decision why those limitations were omitted. The Court finds this

argument without merit.

      As    previously      noted,   Dr.    Upham      opined   Plaintiff    had   no

limitations for sitting, and was moderately limited in her ability

to walk, stand, push, pull, bend, see, hear, speak, lift, and

carry. T. 365. However, the ALJ rejected certain portions of

Dr. Upham’s opinion. T. 24. As discussed above, the ALJ was within

his discretion to credit those portions of Dr. Upham’s opinion that

were supported by the medical evidence of record and to reject

those portions that were not. Furthermore, there is no need for an

ALJ to present a hypothetical to a VE that includes limitations

that the ALJ has declined to accept. See, e.g., McAllister v.

Commissioner of Social Sec., No. 13–cv–940, 2015 WL 164783 at *10


                                           17
(N.D.N.Y. Jan. 13, 2015) (A hypothetical need only incorporate

“limitations that the administrative law judge finds credible and

which are supported by substantial evidence.”); Rivera v. Astrue,

No. 11 Civ. 4132, 2012 WL 3307342 at *3, *5, *10 (E.D.N.Y. Aug. 11,

2012) (because the ALJ was entitled to disregard the opinions of

the plaintiff’s treating physicians, the ALJ’s hypothetical to the

VE was not required to incorporate added limitations based on those

opinions). Here, having determined that only part of Dr. Upham’s

opinion was supported by the medical evidence, the ALJ did not err

in   failing   to   incorporate   the   rejected   portions   into   his

hypotheticals to the VE. Accordingly, the Court finds remand is not

warranted on this basis.

                              CONCLUSION

     For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings (Docket No. 11) is denied and the Commissioner’s

motion for judgment on the pleadings (Docket No. 14) is granted.

Plaintiff’s complaint is dismissed in its entirety with prejudice.

The Clerk of the Court is directed to close this case.

     ALL OF THE ABOVE IS SO ORDERED.

                                  S/Michael A. Telesca

                                  _____________________________

                                  HONORABLE MICHAEL A. TELESCA
                                  United States District Judge


Dated:    December 13, 2018
          Rochester, New York

                                   18
